Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateyama et al. [US 20060024622 A1, hereafter Tateyama].
As per Claim 1, Tateyama teaches a method of manufacturing a semiconductor device (Para 26), comprising: 
forming a photoresist layer on a substrate (Para 35); 
exposing the photoresist layer to form an exposed photoresist layer (Para 44); 
developing the exposed photoresist layer using a developer supplied by a developer supplying unit to form a patterned photoresist layer (See fig. 3); and 

As per Claim 7, Tateyama teaches the method of claim 1, wherein the developer comprises an aqueous solution of tetramethylammonium hydroxide (TMAH) (Para 91).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateyama as applied in claim 1 above, in view of Kishkovich et al. [US 6096267 A, hereafter Kishkovich].
As per Claim 2, Tateyama teaches the method of claim 1.
Tateyama does not explicitly teach wherein the ammonia gas by-product of the developer is discharged from a gas outlet of the developer supplying unit into the treating tool.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate monitoring system of Kishkovich in the device manufacturing system of Tateyama in order to improve the quality of image transferred.
As per Claim 3, Tateyama in view of Kishkovich teaches the method of claim 2.
Kishkovich further disclosed real-time monitoring a concentration of the ammonia gas by-product by an ammonia gas monitor (Column 2 lines 21-39).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate monitoring system of Kishkovich in the device manufacturing system of Tateyama in order to improve the quality of image transferred.
As per Claim 4, Tateyama teaches the method of claim 1.
Kishkovich further disclosed wherein the ammonia gas monitor is disposed near to the gas outlet (See fig. 1, Para 34).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate monitoring system of Kishkovich in the device manufacturing system of Tateyama in order to improve the quality of image transferred.
As per Claim 8, Tateyama teaches the method of claim 1.
Kishkovich further disclosed providing an adsorptive material in the treating tool for retaining the ammonia gas by-product (See fig. 1).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateyama as applied in claim 1 above, in view of Yu et al. [US 20170092497 A1, hereafter Yu].
As per Claim 5, Tateyama teaches the method of claim 1.
Tateyama does not explicitly teach wherein forming a photoresist layer comprises forming a positive type photoresist layer.
Yu teaches the photoresist layer 104 is deposited over the substrate 102. The photoresist layer 104 may include a positive tone resist or a negative tone resist (See fig. 1, Para 12).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate photoresist element as disclosed by Yu in the device manufacturing system of Tateyama as modified by Kishkovich in order to transfer a patterning image.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateyama as applied in claim 1 above, in view of Chen et al. [US 20150309414 A1, hereafter Chen].
As per Claim 6, Tateyama teaches the method of claim 1.
Tateyama does not explicitly teach wherein a material of the photoresist layer comprises poly (4-t-butoxycarbonyloxystyrene), polymethylmethacrylate (PMMA), or tetrafluoroethylene (TFE).

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate photoresist element as disclosed by Chen in the device manufacturing system of Tateyama in order to transfer a patterning image with a desired radiation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-11, 13, 16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11, 12, 14, 15 and 18-21 of U.S. Patent No. US 11061333 B2. Although the claims at issue are not identical, they are not the claims of the above patent anticipate or render obvious the claims of the instant application as follows.
With respect to claim 9, patent US 11061333 B2 claim 8 addressed all the limitations of the invention. 
With respect to claim 10, patent US 11061333 B2 claim 11 addressed all the limitations of the invention.
With respect to claim 11, patent US 11061333 B2 claim 12 addressed all the limitations of the invention.
With respect to claim 12, patent US 11061333 B2 claim 12 addressed all the limitations of the invention.
With respect to claim 13, patent US 11061333 B2 claim 14 addressed all the limitations of the invention.
With respect to claim 14, patent US 11061333 B2 claim 18 addressed all the limitations of the invention.
With respect to claim 15, patent US 11061333 B2 claim 20 addressed all the limitations of the invention.
With respect to claim 16, patent US 11061333 B2 claims 15 and 18 addressed all the limitations of the invention.
With respect to claim 17, patent US 11061333 B2 claim 18 addressed all the limitations of the invention.
With respect to claim 18, patent US 11061333 B2 claim 19 addressed all the limitations of the invention.
With respect to claim 19, patent US 11061333 B2 claim 20 addressed all the limitations of the invention.
With respect to claim 20, patent US 11061333 B2 claim 21 addressed all the limitations of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882